J. S82025/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                                           :
                    v.                     :
                                           :
DUANE JAY ANDERSON,                        :
                                           :
                         Appellant         :     No. 1058 MDA 2016

                 Appeal from the PCRA Order February 18, 2016
             In the Court of Common Pleas of Susquehanna County
              Criminal Division at No(s): CP-58-CR-0000004-2010
                                          CP-58-CR-0000026-2010
                                          CP-58-CR-0000433-2010

BEFORE: OTT, DUBOW AND PLATT, JJ.*

JUDGMENT ORDER BY DUBOW, J.:                     FILED DECEMBER 13, 2016

        Appellant, Duane Jay Anderson, appeals from the Order entered in the

Susquehanna County Court of Common Pleas denying on the merits his first

Petition filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§

9541-9546. After careful review, we conclude that Appellant’s Petition was

untimely, and affirm the PCRA court’s Order.

        We summarize the relevant factual and procedural history of this case

as follows. On December 17, 2010, Appellant pled guilty to multiple crimes

arising out of his sexual abuse of minors. On June 23, 2011, the trial court

sentenced Appellant to an aggregate term of 150 to 400 months of



*
    Retired Senior Judge Assigned to the Superior Court.
J.S82025/16


incarceration.    Appellant did not file a direct appeal.    His Judgment of

Sentence became final on July 25, 2011,1 upon expiration of the time to file

a Notice of Appeal with the Pennsylvania Superior Court.2

        On July 29, 2013, Appellant filed a pro se Motion to Vacate for Lack of

Statutory Authorization, which the court properly treated as his first PCRA

Petition challenging the legality of his sentence.3 The PCRA court appointed

counsel, but, following a Grazier4 hearing, Appellant elected to proceed pro

se with the assistance of standby counsel. After a hearing on the Petition,

the PCRA court denied Appellant’s Petition on the merits on February 19,

2016.

        Appellant timely appealed. Appellant and the trial court both complied

with Pa.R.A.P. 1925.

        On appeal, Appellant avers that he is serving an illegal sentence

because the trial court’s sentencing orders do not refer to the specific statute

or statutes that authorized his sentence.5



1
    July 23, 2011, was a Saturday. See 1 Pa.C.S. § 1908.
2
    See 42 Pa.C.S. § 9545(b)(3).
3
 See 42 Pa.C.S. § 9542, see also Commonwealth v. Beck, 848 A.2d 987,
989 (Pa. Super. 2004).
4
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).
5
  Appellant’s Brief to this Court does not include a Statement of Questions
Involved, in violation of Pa.R.A.P. 2111(a). See also Pa.R.A.P. 2116(a).



                                      -2-
J.S82025/16


      Before addressing the merits of Appellant’s claims, we must first

determine whether we have jurisdiction to entertain the underlying PCRA

petition. See Commonwealth v. Hackett, 956 A.2d 978, 983 (Pa. 2008)

(explaining that the timeliness of a PCRA petition is a jurisdictional

requisite).

      Under the PCRA, any PCRA petition “including a second or subsequent

petition, shall be filed within one year of the date the judgment becomes

final[.]” 42 Pa.C.S. § 9545(b)(1). The PCRA’s timeliness requirements are

jurisdictional in nature, and a court may not address the merits of the issues

raised if the PCRA petition was not timely filed. Commonwealth. Albrecht,

994 A.2d 1091, 1093 (Pa. 2010).

      Pennsylvania courts may only consider an untimely PCRA petition if the

appellant can explicitly plead and prove one of the three narrow exceptions

set forth in 42 Pa.C.S. § 9545(b)(1). See, e.g., Commonwealth v. Lark,

746 A.2d 585, 588 (Pa. 2000) (applying sixty-day timeframe after reviewing

specific facts that demonstrated the claim was timely raised). Even where a

petitioner challenges the legality of his sentence, he “must still first satisfy

the PCRA's time limits or one of the exceptions thereto.” Commonwealth

v. Fahy, 737 A.2d 214, 223 (Pa. 1999).

      In the instant case, Appellant filed the instant petition two years after

his judgments of sentence became final. It was facially untimely under the

PCRA. Moreover, Appellant has not even attempted to plead or prove the



                                     -3-
J.S82025/16


applicability of any of the three statutory timeliness exceptions.   Although

the PCRA court addressed Appellant’s claim on the merits, our review of the

record makes clear that both the PCRA court and this Court lack jurisdiction

to grant Appellant relief. Accordingly, we affirm the PCRA court’s denial of

PCRA relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/13/2016




                                    -4-